DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-43 are rejected under 35 U.S.C. 103 as being unpatentable over Durack et al. (US 20110256575).
Durack teaches a method of producing a sperm cell composition the steps of:
flowing a stream of a population of sperm cells through a channel (fig. 2, 135-137; 
differentiating the sperm cells into two subpopulations of X-chromosome containing sperm cells and Y-chromosome containing sperm cells (x and y sorting strategy, para 761; 804; 835;1004-1013) 
selecting a desired subpopulation (selecting x or y chromosome subpopulation as desirable or not; 1004-1013); 
ablating an undesired subpopulation (para 1005 ablating selected particle sets to provide a collected population having a desired content); and 
collecting both the subpopulations of sperm cells including the desired subpopulation and the ablated undesired subpopulation together (fluid switching sorting system collects the desired particles; fig. 135-137, para 1216 ,1013).
Durack does not specifically a predetermined delay time from selecting the desired subpopulation, the predetermined delay time is no less than 1 us.
Durack teaches a processor that controls the flow rate of the stream of population of sperm through the sorting channel.  The rate of flow determines how fast the ablating of the undesired subpopulation occurs within the channel.  The photodetector detects cell fluorescence emission as seen in fig. 50a interval times of 2 nanoseconds or less in order to more accurately detect the emission (para 927).  The photodetector analyzes the desired subpopulation and relays data to the ablating device to remove the undesired subpopulation.  This all occurs in the nanosecond time period which is less than the 1 microsecond.  The processor determines the flow and relays the laser to timing based upon the flow rate.  This is a correlated predetermined time delay at which the ablation occurs when the processor determines an undesired subpopulation to remove from the stream.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Durack to provide a delay time from selecting to ablating an undesired subpopulation of 1 us or less due to being a result effective variable of the flow rate of the sample fluid within the channel.  One of ordinary skill in the art would recognize as the stream flow rate is increase the time delay between selecting and ablating a subpopulation decreases and when the stream flow rate is decreases the time delay between selecting and ablating a subpopulation increases.    
Regarding claim 2, a method of fertilizing one or more eggs comprising the steps of providing at least one egg obtained from a female mammal, providing the sperm cell composition of claim 1 from a male mammal of the same species as the female mammal, and mixing the one or more eggs with the sperm cell composition (762; 803; 2393; 0009).  
Regarding claim 3, the method of claim 2, wherein the female mammal is a cow or a heifer (para 762).  
Regarding claim 4, the method of claim 2, wherein the male mammal is a bull (para 762) or boar .  
Regarding claim 5, the method of claim 2, further comprising implanting the at least one fertilized egg within the female animal within forty-eight hours following fertilization (para 1100; 795).  
Regarding claim 6, the method of claim 2, further comprising obtaining genetic information of the sperm cells or the fertilized egg prior to implantation (genetic information can be broadly interpreted as whether the sperm is X or Y.  Further DNA characteristic is determined).  
Regarding claim 7, the method of claim 6, wherein the implanting the fertilized egg within the female animal occurs within forty-eight hours following obtaining the genetic information of the fertilized egg (para 1100).  
Regarding claim 8, the method of claim 6, wherein obtaining the genetic information of the fertilized egg comprises removing at least one cell of the fertilized egg for analysis (DNA analysis of sperm is performed; para 795).  
Regarding claim 9, the method of claim 6, wherein obtaining the genetic information of the fertilized egg comprises sequencing a portion of a DNA molecule or an RNA molecule of the fertilized egg (gene sequence is determined, para 795).  
Regarding claim 10, the method of claim 6, wherein obtaining the genetic information of the fertilized egg occurs within forty-eight hours following removing at least one cell of the fertilized egg for analysis (para 1005).  
Regarding claim 11, the method of claim 10, wherein obtaining the genetic information of the fertilized egg occurs within twenty-four hours following removing at least one cell of the fertilized egg for analysis (para 1005).  
Regarding claim 12, a method of producing an embryo comprising using the sperm cell composition of claim 1 and an assisted reproductive technique (para 4, 9 ; 762).  
Regarding claim 13, the method of claim 12, wherein the assisted reproductive technique is selected from the group consisting of in vitro fertilization (IVF) (para 762, 9) artificial insemination (Al) (para 762; 9), intracytoplasmic sperm injection (ICSI), multiple ovulation and embryo transfer (MOET), and other embryo transfer techniques.  
Regarding claim 14, the method of claim 13, wherein a heifer or cow is inseminated using artificial insemination (para 762).  
Regarding claim 15, the method of claim 14, wherein success rate for insemination is better than insemination comprising a physical separation of selected sperm cells from unselected sperm cells (sperm motility quality is provided which provides a success rate for insemination .  
Regarding claim 16, the method of claim 15, wherein success rate for insemination of a heifer is at least about 60% on average (para 1112).  
Regarding claim 17, The method of claim 15, wherein success rate for insemination of the cow is at least about 37% on average (para 1112).  
Regarding claim 18, the method of claim 1 wherein flowing the stream of the population of sperm cells through the channel comprises orienting the sperm cells in the population in a particular position with respect to the channel (para 806); 
aligning the sperm cells wherein the sperm cells are flowing singularly through the channel (sperm are oriented as they pass through the nozzle orifice 103; and 
exiting all the sperm cells through an output portion of the channel (sperm are exit through the nozzle, para 806).  
Regarding claim 19, the method of claim 18, wherein orienting the sperm cells and aligning the sperm cells comprise compressing the stream by sheath fluid flowing along at least one side of the stream wherein the compressing further comprises intersecting at a substantially 90 degree vertical plane by the sheath fluid from above the stream (para 789; fig. 137).  
Regarding claim 20, the method of claim 19, wherein the sheath fluid is in laminar flow with the stream of the population of sperm cells during the differentiating and the ablating steps (para 793).  
Regarding claim 21, the method of claim 18, wherein orienting the sperm cells and aligning the sperm cells comprises compressing the sperm cells by an inertial force directed by a designed structure of the channel (para 820 states a baffle can be used to orient sperm cells).  
Regarding claim 22, the method of claim 1, wherein differentiating the sperm cells into two subpopulations of X-chromosome containing sperm cells and Y-chromosome containing sperm cells is accomplished via the steps of:  103Attorney Docket: 2978-7US04
illuminating the sperm cells with a beam of light (para 796); and 
detecting a difference between the desired subpopulation and the ablated undesired subpopulation (para 796 discloses detection of x/y chromosome content of sperm cells; para 1218 states an epi-illumination system 415 identifies cells not having characteristic A and selectively activations the laser to ablate such cells; a microprocessor receives this signal and determines the desired subpopulation).  
Regarding claim 23, the method of claim 22, wherein the beam of light is from an LED light source (para 830 states LED light source is used).  
Regarding claim 24, the method of claim 22, wherein the beam of light is from a detection laser (para 832; epi-illumination uses laser beam).  
Regarding claim 25, the method of claim 22, wherein the beam of light is split into multiple beams of light; and wherein each beam of light of the multiple beams of light is configured to illuminate a different sperm cell (para 1159-1161).  
Regarding claim 26, the method of claim 22, wherein the beam of light is not split into multiple beams and the beam illuminates one sperm cell at a time (para 832, beam spot).  
Regarding claim 27, the method of claim 22, wherein the beam of light is emitted as a continuous wave (para 832 beam spot is continuous).  
Regarding claim 28, the method of claim 22, wherein the beam of light is emitted in pulses (para 885).  
Regarding claim 29, the method of claim 22, wherein the difference comprises how the sperm cells reflect, refract, diffract, absorb, and/or emit the light (fluorescence of the sperm indicates whether the sperm is X or Y chromosome).  
Regarding claim 30, the method of claim 22, wherein a molecule of the sperm cell or a molecule associated with the sperm cell is excited by the beam of light and the molecule emits a second beam of light in a Stoke shift (figs 60-61).  
Regarding claim 31, the method of claim 22, wherein the difference reflects a difference in DNA concentration per cell (X and Y chromosome show different DNA concentration; para 835).  
Regarding claim 32, the method of claim 31, wherein the difference between the subpopulations is at least about 3.8% difference in DNA content (para 1190, 1.3%).  
Regarding claim 33, the method of claim 1, wherein selecting the desired subpopulation comprises 104Attorney Docket: 29787US04gating each subpopulation based on a physical difference for each subpopulation (para 795 states shape); and identifying the desired subpopulation (para 795).  
Regarding claim 34, the method of claim 33, wherein gating each subpopulation and identifying the desired subpopulation comprises correlating a graphic representation for each subpopulation; and choosing or marking the desired subpopulation (para 54, histogram so a sample containing x y sperm cells; para 920).  
Regarding claim 35, the method of claim 1, wherein ablating the undesired subpopulation further comprises damaging or killing the undesired subpopulation of sperm cells with a second beam of light in an area of the channel, wherein a damaged or killed sperm cell is rendered unable to fertilize an egg (para 1005 discloses killing via ablation).  
Regarding claim 36, the method of claim 35, wherein the second beam of light is from a laser (para 680 states second laser).  
Regarding claim 37, the method of claim 36, wherein the laser is configured to provide a pulse of beam of light and wherein the laser is configured to recharge to damage or kill the next sperm cell that enters the area of the channel (the laser that ablates is used to kill the cell of interest.  A pulsed laser is disclosed in para 1005; 755).  
Regarding claim 38, the method of claim 35, wherein the beam of light is tightly focused with a blade-shape configured to cut across at least approximately 2 microns in length of the channel (par 64, fig. 45 shows a laser beam spot having a narrow width).  
Regarding claim 39, the method of claim 35, wherein the damaging or killing is coordinated with travel time of the sperm cells and wherein the sperm cells are travelling at a known velocity (para 801).  
Regarding claim 40, Durack discloses a process for the production of at least one fertilized egg from a female mammal, the process comprising the steps of:
flowing a stream of a population of sperm cells through a channel (fig. 2, 135-137; 
differentiating the sperm cells into two subpopulations of X-chromosome containing sperm cells and Y-chromosome containing sperm cells (x and y sorting strategy, para 761; 804; 835;1004-1013) 
selecting a desired subpopulation (selecting x or y chromosome subpopulation as desirable or not; 1004-1013); 
ablating an undesired subpopulation (para 1005 ablating selected particle sets to provide a collected population having a desired content); and 
collecting both the subpopulations of sperm cells including the desired subpopulation and the ablated undesired subpopulation together (fluid switching sorting system collects the desired particles; fig. 135-137, para 1216 ,1013);  
mixing at least a portion of the collected sperm cells with at least one egg from a female mammal to produce a fertilized egg (in vitro fertilization is when a sperm cell is used to fertilize an egg within a mammal (cow); par 762 states after fertilization, embryo transplant into a recipient female animal).
Durack does not specifically a predetermined delay time from selecting the desired subpopulation, the predetermined delay time is no less than 1 us.
Durack teaches a processor that controls the flow rate of the stream of population of sperm through the sorting channel.  The rate of flow determines how fast the ablating of the undesired subpopulation occurs within the channel.  The photodetector detects cell fluorescence emission as seen in fig. 50a interval times of 2 nanoseconds or less in order to more accurately detect the emission (para 927).  The photodetector analyzes the desired subpopulation and relays data to the ablating device to remove the undesired subpopulation.  This all occurs in the nanosecond time period which is less than the 1 microsecond.  The processor determines the flow and relays the laser to timing based upon the flow rate.  This is a correlated predetermined time delay at which the ablation occurs when the processor determines an undesired subpopulation to remove from the stream.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Durack to provide a delay time from selecting to ablating an undesired subpopulation of 1 us or less due to being a result effective variable of the flow rate of the sample fluid within the channel.  One of ordinary skill in the art would recognize as the stream flow rate is increase the time delay between selecting and ablating a subpopulation decreases and when the stream flow rate is decreases the time delay between selecting and ablating a subpopulation increases.    

Regarding claim 41, the process of claim 40, further comprising implanting the at least one fertilized egg within the female animal within forty-eight hours following fertilization (para 1100; 762; 795).  
Regarding claim 42, the process of claim 40, further comprising obtaining genetic information of the sperm cells or the fertilized egg prior to implantation (gene sequence is determined, para 795).  
Regarding claim 43, Regarding claim 40, Durack discloses a process for the production of at least one fertilized egg from a female mammal, the process comprising the steps of:
flowing a stream of a population of sperm cells through a channel (fig. 2, 135-137; 
differentiating the sperm cells into two subpopulations of X-chromosome containing sperm cells and Y-chromosome containing sperm cells (x and y sorting strategy, para 761; 804; 835;1004-1013) 
selecting a desired subpopulation (selecting x or y chromosome subpopulation as desirable or not; 1004-1013); 
ablating an undesired subpopulation (para 1005 ablating selected particle sets to provide a collected population having a desired content); and 
collecting both the subpopulations of sperm cells including the desired subpopulation and the ablated undesired subpopulation together (fluid switching sorting system collects the desired particles; fig. 135-137, para 1216 ,1013);  
inserting at least a portion of the collected sperm cells into a female mammal (in vitro fertilization is when a sperm cell is used to fertilize an egg within a mammal (cow); par 762 states after fertilization, embryo transplant into a recipient female animal);
 fertilizing at least one egg from said female mammal to produce at least one embryo from said female mammal (par 762 states after fertilization, embryo transplant into a recipient female animal).
Durack does not specifically a predetermined delay time from selecting the desired subpopulation, the predetermined delay time is no less than 1 us.
Durack teaches a processor that controls the flow rate of the stream of population of sperm through the sorting channel.  The rate of flow determines how fast the ablating of the undesired subpopulation occurs within the channel.  The photodetector detects cell fluorescence emission as seen in fig. 50 interval times of 2 nanoseconds or less in order to more accurately detect the emission (para 927).  The photodetector analyzes the desired subpopulation and relays data to the ablating device to remove the undesired subpopulation.  This all occurs in the nanosecond time period which is less than the 1 microsecond.  The processor determines the flow and relays the laser to timing based upon the flow rate.  This is a correlated predetermined time delay at which the ablation occurs when the processor determines an undesired subpopulation to remove from the stream.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Durack to provide a delay time from selecting to ablating an undesired subpopulation of 1 us or less due to being a result effective variable of the flow rate of the sample fluid within the channel.  One of ordinary skill in the art would recognize as the stream flow rate is increase the time delay between selecting and ablating a subpopulation decreases and when the stream flow rate is decreases the time delay between selecting and ablating a subpopulation increases.    


Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive.  Applicant argues, “Durack does not have the feature of "the predetermined delay time of no less than 1 us between detection and ablation", or any component equivalent to said feature. In fact, Durack DOES NOT disclose any pre-determined or fixed delay time between detection and ablation, let alone a delay time of no less than 1 us. Thus, Durack CANNOT achieve the important function of "the predetermined delay time of no less than 1 us between detection and ablation" as claimed in the present invention.”    Durack does not specifically a predetermined delay time from selecting the desired subpopulation, the predetermined delay time is no less than 1 us.
Durack teaches a processor that controls the flow rate of the stream of population of sperm through the sorting channel.  The rate of flow determines how fast the ablating of the undesired subpopulation occurs within the channel.  The photodetector detects cell fluorescence emission as seen in fig. 50 interval times of 2 nanoseconds or less in order to more accurately detect the emission (para 927).  The photodetector analyzes the desired subpopulation and relays data to the ablating device to remove the undesired subpopulation.  This all occurs in the nanosecond time period which is less than the 1 microsecond.  The processor determines the flow and relays the laser to timing based upon the flow rate.  This is a correlated predetermined time delay at which the ablation occurs when the processor determines an undesired subpopulation to remove from the stream.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Durack to provide a delay time from selecting to ablating an undesired subpopulation of 1 us or less due to being a result effective variable of the flow rate of the sample fluid within the channel.  One of ordinary skill in the art would recognize as the stream flow rate is increase the time delay between selecting and ablating a subpopulation decreases and when the stream flow rate is decreases the time delay between selecting and ablating a subpopulation increases.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797